NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 16a0266n.06

                                      Case No. 14-4136

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT                                FILED
                                                                             May 13, 2016
                                                                         DEBORAH S. HUNT, Clerk
NANCY MAROUF; SAED MAROUF;                       )
NEHEDA MAROUF,                                   )
                                                 )
       Petitioners,                              )        ORDER on Request for
                                                 )        Attorneys’ Fees
v.                                               )
                                                 )
LORETTA E. LYNCH, Attorney General,              )
                                                 )
       Respondent.                               )
                                                 )


Before: MERRITT, McKEAGUE, and WHITE, Circuit Judges.


       Upon consideration of the request for attorneys’ fees by counsel for the Marouf family,

the Court has reviewed the request and the response by the government and hereby approves the

amount of Five Thousand ($5,000.00) Dollars which should be awarded for attorneys’ fees.

       Accordingly, it is so ORDERED.

                                                     ENTERED BY ORDER OF THE COURT




                                                     _________________________________
                                                           Deborah S. Hunt, Clerk